Citation Nr: 0120666	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In June 2000, the Board denied the veteran's claim of 
entitlement to service connection for a left hip disorder, 
finding the claim to be not well grounded.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court").  The Secretary requested that the decision be 
vacated and the claim remanded to the Board due to the recent 
enactment of Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  Counsel for the veteran opposed the 
motion, asserting that the Board's decision on appeal 
contained errors not included in the motion for remand.  In a 
December 2000 order, the Court vacated the June 2000 Board 
decision and remanded the claim to the Board for adjudication 
on the merits.   


REMAND

The veteran seeks service connection for a left hip 
disability.  He contends that during basic training, he had 
left hip pain, for which he was hospitalized at Fort Hood, 
and that he subsequently received a medical discharge due to 
this disability.  

The veteran's service medical records are incomplete, and 
presumed to have been involved in a 1973 fire at the National 
Personnel Records Center in St. Louis.  Reconstructed records 
contain copies of morning reports which show that the veteran 
had a June 1953 hospitalization.  After service, the veteran 
was treated in 1979 when he complained of pain in the left 
hip and knee.  X-ray evidence was noted to show arthritic 
changes.  In 1985, the veteran complained of a long-standing 
left hip problem, and a note indicated that the past history 
revealed that in 1946, at about age 13, the veteran had 
developed blood poisoning that had settled in the left hip.  
The veteran underwent a total hip replacement in 1988.   

In a June 1997 statement, a private examiner noted on 
examination of the veteran that the veteran reported a 
history of left hip pain that began in service during boot 
camp.  The record also contains lay statements from persons 
who reported that they witnessed the veteran limping in 1953.  
The veteran has not undergone a VA examination for disability 
evaluation. 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The Board notes that a VA 
examination to evaluate the veteran's complaints and to 
render an opinion on the etiology of any disorder found has 
not been conducted.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for the disability at 
issue here.  Of particular interest are 
any medical records of treatment of a 
left hip problem prior to service.  With 
any necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The RO should 
attempt to locate any service medical 
records and service personnel records of 
the veteran, using all available sources, 
and associate all records found with the 
claims file.  If the RO is unable to 
obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to determine 
the nature and etiology of his left hip 
complaints.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner must state on the 
examination report that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiner must express an opinion as to 
the etiology of any disability found, to 
include whether it is at least as likely 
as not that any such disability found is 
related to or was aggravated by the 
veteran's service.  Complete rationale 
for any opinions given or conclusions 
drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




